Citation Nr: 1509994	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  09-38 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for muscle and joint pain.

3. Entitlement to service connection for hernia repair.

4. Entitlement to service connection for muscle tension headaches.

5. Entitlement to service connection for chronic fatigue syndrome associated with insomnia.

6. Entitlement to service connection for nausea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1992.  

These matters come before the Board of Veterans' Appeals' (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a January 2005 decision the RO denied the Veteran's original claims of entitlement to service connection for muscle tension headaches, hypertension, chronic fatigue syndrome, muscle and joint pain, and nausea.  The RO also reopened the Veteran's claims for service connection for liver damage and hernia repair.  The Veteran did not appeal that decision.

The Veteran filed to reopen his claims, and in a November 2008 decision, the RO denied the Veteran's claims for service connection for muscle tension headaches, hypertension, chronic fatigue syndrome, muscle and joint pain, nausea, and hernia repair, finding no new and material evidence had been submitted to reopen the claims.  The RO did reopen the Veteran's claim for service connection for liver damage and denied it on the merits.  The Veteran appealed that decision only with respect to his claim for service connection for liver damage.  

In December 2008, the Veteran's October 1988 service medical examination and accompanying report of medical history from his entrance into service was associated with the claims file.  Pursuant to 38 C.F.R. § 3.156(c), any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  Therefore, the Board finds that de novo review of the Veteran's claims is warranted.   

In December 2012, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is of record.  

In June 2014, the Board denied the Veteran's claim for service connection for a liver condition, and remanded his claims for service connection for hypertension, muscle and joint pain, hernia repair, muscle tension headaches, chronic fatigue syndrome associated with insomnia, and nausea for additional development.  The case has since been returned to the Board for further appellate consideration .  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand is necessary prior to final adjudication of the Veteran's claims for service connection for hypertension, muscle and joint pain, hernia repair, muscle tension headaches, chronic fatigue syndrome associated with insomnia, and nausea.  

The Board remanded this claim in June 2014 for further development-namely, for a VA examination to determine the nature and etiology of his claimed disabilities, to include an opinion discussing whether any of the claimed conditions represent a chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms.  

It was also noted that the March 2012 VA examiner opined only generally that the Veteran's ankle joint pain is due to arthritis without opining as to the Veteran's complaint of generalized muscle and joint pain.  In addition, the examiner suggested that the Veteran's recently diagnosed sleep apnea for which he was prescribed a CPAP machine, can cause fatigue and headaches, without offering an opinion as  to whether that was more likely than not the case for this Veteran.  Also, No opinion was of record with respect to the cause of the Veteran's claimed nausea.  

The Board also noted that during the December 2012 Board hearing, the Veteran suggested that his claimed chronic fatigue syndrome and nausea could be secondary to his service-connected depressive disorder not otherwise specified.  Thus, an opinion was to be obtained as to whether either condition was more likely than not secondary to the Veteran's service-connected depressive disorder.  

In July 2014, the Veteran was scheduled for VA hypertension, abdominal hernias, stomach and duodenal, muscle injuries, headaches, and chronic fatigue syndrome examinations.  He failed to appear for the scheduled VA examinations in August 2014.  

A November 2014 report of general information indicates that the AMC attempted to contact the Veteran in regards to his no-show for his scheduled VA examinations.  It was noted that his CLEAR report was pulled and that the AMC attempted to contact every number listed for the Veteran but each number was either disconnected or belonged to another user.  It was noted that none of the Veteran's mail had been sent back as undeliverable and all addresses matched.  The AMC issued a SSOC in November 2014 in which it continue to deny service connection for the claims on appeal based, in part, on the Veteran's failure to report for the scheduled VA examinations.  In November 2014 correspondence the Veteran indicated that his address of record has not changed and that he had not received any notice of the scheduled VA examinations.   

Although there is a copy of the examination inquiry in the claims file, there is no copy of the examination notice that was sent to the Veteran.  Thus, it is simply unclear whether the Veteran was properly notified of the scheduled VA examinations.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations).  Moreover, there is no evidence that the examination notice was returned to sender.

The Board is aware of 38 C.F.R. § 3.655 regarding action to be taken when a Veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination.  38 C.F.R. §§ 3.655(a), (b).  However, based on the above and in consideration of Kyhn, the Board finds that the Veteran should be afforded another opportunity to appear for the requested VA examinations to determine the nature and etiology of his claimed disabilities.  

In an effort to ensure that all reasonable attempts to schedule and notify the Veteran of his scheduled VA examinations, the Board finds that a remand is necessary to afford the Veteran an additional opportunity to appear for the requested VA examinations.  

Finally, the Board observes that the Veteran's service treatment and personnel records appear to be incomplete.  It appears that his only service treatment records associated with the claims file pertain to his July 1991 abdominal stab wound injury and his October 1988 reports of medical history and examination for enlistment into active service.  It appears that his only service personnel records associated with the claims file pertain to his active duty service dating from December 1988 to December 1992.   

In May 2008, however, the Veteran requested that his service treatment records be requested and obtained from the Army Reserves in Little Rock, Arkansas and from the Army National Guard at Camp Maybry in Austin Texas.  An RO email correspondence dated in October 2008 suggests that in addition to the Veteran's active service, he also served in the Army National Guard from March 23, 1993 to May 1, 1993, and in the Army Reserves from May 2, 1993 to September 30, 1997.  In October 2008, the RO requested the Veteran's service records from the 90th RRC at Camp Robinson in North Little Rock, Arkansas, however, a response to such request for the Veterans service records was never received.  As such, additional development is necessary in an attempt to obtain the Veteran's complete service treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact all appropriate records repositories, to include the NPRC, the Army Human Resources Command (HRC), and the Veteran's most recent Army Reserve unit of assignment (request the Veteran's assistance in identification of any Reserve unit of assignment as necessary) and request his complete service personnel records for the purpose of identifying the last known unit of assignment and records of any hazardous occupational and environmental exposures while stationed in Southwest Asia from February 13, 1991 to May 2, 1991.  All records requests and responses received must be documented in the claims file and all pertinent follow-up should be undertaken.

2. Also contact all appropriate records repositories, to include the Records Management Center (RMC) and the Veteran's most recent Reserve unit of assignment, and request his complete service treatment records and examination reports dating from December 1988.  All records requests and responses received must be documented in the claims file and all pertinent follow-up should be undertaken until a negative response is received.

3. Once the above requested development is complete to the extent possible, arrange for the Veteran to undergo a VA medical examination to obtain an opinion as to the nature and etiology of his claimed muscle tension headaches, hypertension, chronic fatigue syndrome, muscle and joint pain, nausea, and hernia repair.  It is imperative that the Veteran be given appropriate notice of the scheduled examination(s) and documentation of this should be place in the claims file.  

The examiner should thoroughly address the following:

State whether the Veteran's claimed headaches, chronic fatigue syndrome, muscle and joint pain, and nausea, if any, are attributable to a known clinical diagnosis.  In doing so, the examiner is requested to comment as to whether the Veteran's symptomatology represents signs and symptoms of, or a manifestation of, an undiagnosed illness or a chronic multisymptom illness, or whether it is attributable to a known clinical diagnosis.

If the symptomatology of those four claimed disabilities is attributable to a known clinical diagnosis, and also in reference to the claimed hypertension and hernia repair, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's claimed headaches, hypertension, fatigue, muscle and joint pain, nausea, and hernia repair are related to service, to include being stabbed in 1991.  The examiner should also opine as to whether the Veteran's claimed chronic fatigue syndrome and nausea were at least as likely as not caused or aggravated by his service-connected depressive disorder.

If the Veteran's claimed headaches, fatigue, muscle and joint pain, and nausea are not due to a specific disease entity (e.g., migraine headaches), opine as to whether they represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms.

Provide a detailed rationale, with specific references to the record, for all opinions expressed.

4. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




